Exhibit 10.4

 

AMENDED AND RESTATED

SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED SERVICES AGREEMENT (the “Agreement”) is made and
entered into as of this 4th day of October, 2005, by and among Alliance Energy
Corp., a Massachusetts corporation (the “Company”) and Global Companies LLC, a
Delaware limited liability company (“Global”).  The Company and Global are
sometimes hereinafter referred to each as a “Party” and collectively as the
“Parties”.

 

W I T N E S S E T H:

 

WHEREAS, Global has been providing certain services to the Company, and is
willing to continue to provide such services as it has previously provided to
the Company, upon the terms and subject to the conditions herein contained; and

 

WHEREAS, the Company desires to receive such services from Global, upon the
terms and subject to the conditions herein contained.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and Global
hereby agree as follows:

 

1.                                       Services.  Global hereby agrees to
provide to the Company services it is capable of providing during the Service
Period (defined below) similar to those which historically have been provided to
the Company by Global (the “Services”).  The Services shall include, without
limitation, accounting, treasury, legal, information technology, human resources
and financial operations support services.  The Services shall be rendered at
such times as are reasonably requested by the Company, giving due regard to
Global’s operations and other responsibilities.  The Services may not be
expanded except in accordance with Paragraph 9 of this Agreement.

 

2.                                       Service Period.  Global shall provide
Services to the Company from the date hereof until January 1, 2008, and
thereafter for such period of time as Global and the Company shall mutually
agree (the “Service Period”).  The Company may terminate its receipt of some or
all of the Services upon one hundred eighty (180) days advance written notice;
provided, however, that the Company may not terminate its receipt of Services
prior to January 1, 2008.

 

3.                                       Compensation.  In order to reimburse
Global, on a non-profit basis, for costs incurred by it in connection with
providing the Services, the Company shall pay to Global, promptly on receipt of
quarterly invoices reflecting for the three (3) months covered thereby, the
total of (a) the hours spent by each Global employee in providing the Services
times such employee’s compensation (expressed as an hourly rate of compensation)
plus 30% of the product thereof to cover employee benefits, overhead and other
indirect payroll costs, and (b) Global’s actual and documented out of pocket
expenses incurred in connection with the Services or on behalf of the Company. 
Notwithstanding the foregoing, with respect to those Global employees whose
salary is greater than $150,000.00 per year, the overhead and benefits
calculation for said group of employees shall not, regardless of the “plus 30%”
calculation referred to in the immediately preceding sentence, exceed $40,000.00
per year.

 

--------------------------------------------------------------------------------


 

Global shall keep timekeeper reports on a monthly basis for time expended on
Services provided for the benefit of the Company.  Invoices submitted by Global
to the Company shall be based upon such records.  As an alternative to said
timekeeping requirements, the President or Treasurer of the Company and the
Chief Executive Officer of Global may agree upon a specified monthly amount to
be paid by the Company to Global (the “Monthly Services Fee”), which Monthly
Services Fee shall be subject to approval by Global Partners LP’s Conflicts
Committee and reviewed quarterly and amended in order to more accurately and
equitably reflect the actual Services rendered.  Upon 30 days prior written
notice, either Party may elect to cancel the Monthly Services Fee and utilize
actual timekeeping records whereupon compensation shall be paid in accordance
with the prior provisions of this Paragraph 3.

 

4.                                       Indemnification.  In as much as Global
is performing the Services on an at cost basis and not for the purpose of making
a profit, the Company shall indemnify and hold harmless Global, and its
officers, directors, employees, members, agents and representatives
(collectively, the “Indemnitees”) from and against any and all losses,
liabilities, damages, claims, and expenses (including reasonable attorneys’ fees
and expenses) suffered or incurred by any Indemnitee which arise out of or are
related to any action of Global or any of its employees taken while performing
Services for the benefit of, or on behalf of, the Company, except to the extent
that such losses, liabilities, damages, claims, and expenses are caused by the
gross negligence or willful misconduct of Global or any of its employees or
agents.

 

5.                                       Relationship of the Parties.  Each
Party is retained by the other Party only for the purposes and to the extent set
forth in this Agreement, and shall serve such other Party solely as an
independent contractor.  Neither Party shall have any authority to enter into
agreements or commitments on behalf of the other Party or to bind the other
Party in any respect, except as expressly authorized in writing by such other
Party.  Neither Party shall be entitled to receive any payments from the other
Party by way of compensation, expenses, reimbursements or otherwise in respect
of the Services, except for the reimbursement to be paid as set forth herein. 
Nothing contained herein shall be construed as making either Party, or any of
its employees, an employee, officer, director or owner of any other Party
hereto.

 

6.                                       Waivers and Consents.  The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by a written document executed by Global and the
Company.  No such waiver or consent shall be deemed to be or shall constitute a
waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given.

 

7.                                       Notices.  All notices, requests,
consents and other communications hereunder shall be in writing, shall be
addressed to the receiving Party’s address set forth below or to such other
address as a Party may designate by notice hereunder, and shall be either
(a) delivered by hand, (b) telexed, telecopied or made by confirmed facsimile
transmission, (c) sent by overnight courier, or (d) sent by certified or
registered mail, return receipt requested, postage prepaid.

 

2

--------------------------------------------------------------------------------


 

If to the Company:

Alliance Energy Corp.

 

800 South Street, Suite 200

 

P.O. Box 9161

 

Waltham, Massachusetts 02454-9161

 

Attention: President

 

Fax:

(781) 398-4165

 

 

 

and

 

 

if to Global:

Global Companies LLC

 

800 South Street, Suite 200

 

P.O. Box 9161

 

Waltham, Massachusetts 02454-9161

 

Attention: Chief Accounting Officer and General Counsel

 

Fax:

(781) 398-4165

 

All notices, requests, consents and other communications hereunder shall be
deemed to have been received:  (a) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above;
(b) if telexed, telecopied or made by facsimile transmission, at the time that
receipt thereof has been acknowledged by electronic confirmation or otherwise;
(c) if sent by overnight courier, on the next day following the day such mailing
is made (or in the case that such mailing is made on a Friday, Saturday or on
the day before a legal holiday, on the immediately following business day); or
(d) if sent by certified or registered mail, return receipt requested, on the
date indicated as the receipt date on such returned receipt, or on the 5th day
following the time of such mailing thereof to such address (or in the case that
such 5th day is a Saturday, Sunday or a legal holiday, on the immediately
following business day), if a receipt is not returned.

 

8.                                       Successors and Assigns.  This Agreement
may not be assigned in whole or in part without the written consent of all of
the non-assigning Parties.  This Agreement shall be binding upon and inure to
the benefit of Global and the Company, and each of their respective successors
and assigns.

 

9.                                       Entire Agreement/Amendment.  This
Agreement constitutes the entire agreement among the Parties with respect to the
subject matter hereof and except as otherwise provided herein, supersedes all
prior agreements or understandings written or oral in respect thereof.  This
Agreement may be amended or modified at any time or from time to time only by a
written instrument signed by the Parties hereto.

 

10.                                 Enforcement.  The provisions of this
Agreement shall be regarded as divisible, and if any of said provisions or any
part hereof are declared invalid or unenforceable by a court of competent
jurisdiction, the validity and enforceability of the remainder of such
provisions or parts hereof and the applicability thereof shall not be affected
thereby.

 

11.                                 Governing Law.  This Agreement and the
rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to the conflict of laws principles thereof.

 

3

--------------------------------------------------------------------------------


 

13.                                 Headings.  The paragraph headings contained
herein are for convenience and reference only and shall not be given effect in
the interpretation of any term or condition of this Agreement.

 

14.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, and all of
which together shall be deemed one and the same instrument.

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

ALLIANCE ENERGY CORP.

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Secretary

 

 

 

 

 

 

 

GLOBAL COMPANIES LLC

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Executive Vice President, General
Counsel and Secretary

 

--------------------------------------------------------------------------------

 